Citation Nr: 1633634	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-18 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

The social and occupational impairment from the Veteran's PTSD and major depression more nearly approximates deficiencies in most areas than total.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.

The Social Security Administration (SSA) reported that records associated with his March 2002 claim for benefits had been destroyed.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The Veteran's PTSD and major depression are rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

At a March 2011 VA examination, the psychologist documented subjective complaints of inability to concentrate without difficulty with memory.  The Veteran indicated having good and bad days with regard to mood.  The examiner identified no significant impairment in social, occupational, or other important areas of functioning.  The examiner indicated that the Veteran was alert and oriented and exhibited fluid speech, full range of affect, mildly dysthymic mood, hygiene and grooming within normal limits, and good insight and judgment.  The Global Assessment of Functioning (GAF) score assigned was 65. 

In September 2012, the Veteran's VA counselor completed a Mental Disorder (other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ) and a PTSD DBQ.  The counselor noted occupational and social impairment with deficiencies in most areas, documenting isolative behavior, multiple failed relationships, and limited family contact.  Symptoms included depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty/inability in establishing and maintaining effective relationships.  The GAF score assigned was 55. 

An October 2012 VA examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   The Veteran indicated that he lives alone and is not close to his mother or younger brother.  He also reported that he didn't have any good friends and prefers to stay at home.  He denied having hobbies.  The examiner documented symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A March 2015 VA examiner determined that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran lived alone and was working at VA doing lawn maintenance and snow removal.  The Veteran reported that work was "going all right" but that he had had some altercations.  The examiner documented symptoms of depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish or maintain effective relationships, and impaired impulse control.  The Veteran reported sleep continuity disturbances, poor concentration and energy level, and "down" mood.  He reported no social contacts and indicated that he spends most of his time outside of work at home alone.  The examiner indicated that the Veteran was casually dressed and somewhat disheveled with mild body odor.  The examiner noted that the Veteran exhibited flat and blunted affected, circumstantial thought processes that were easily redirected, and memory that was generally intact.  The Veteran was oriented x 4.  The examiner observed mild psychomotor retardation.  The GAF score assigned was in the range of 55-57.

The Veteran seeks regular VA and private mental health treatment, but these treatment notes do not reflect symptoms more severe than those documented above.  The Board notes that the most recent treatment note of record is dated in February 2016 and documents the Veteran's intention to stop working after that winter, but cites worsening back pain and leg problems in connection with that decision.  The Veteran also reported needing to concentrate on not being mean to others at work, but his difficulty was not indicated to be worse than described at the above VA examinations.  

A rating in excess of 70 percent requires occupational and social impairment that more nearly approximates total than deficiencies in most areas.  That level of impairment has not been present during the period of the claim.  The Veteran continued to work throughout the period of the claim, and any thoughts of work cessation were associated primarily with physical symptoms.  His social and family connections are limited by the Veteran's choice, but VA treatment notes dated in 2014 and 2015 note improved mood and socialization that was associated with a change in medication.  In addition, he has intact thought processes and cognition and is capable of performing activities of daily living, including maintaining personal hygiene and dressing appropriately.  While some deficiencies in hygiene were noted at the march 2015 VA examination, treatment notes do note suggest chronic dysfunction in that area.  In light of these facts, the Board determines that a rating in excess of 70 percent is not warranted.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

IV.  Additional Considerations
 
The Board has considered the impact of the Veteran's PTSD with major depression on his employment.  While a February 2016 VA treatment note indicates that the Veteran was considering stopping work, the problems discussed in association with that decision were with his back and leg.  The Board also notes that a year prior, in February 2015, the Veteran was challenged by arthritis and pain at work, but continued to find it a worthwhile endeavor.  Consequently, any inability to work or desire to stop working on the part of the Veteran is not claimed as due solely to service-connected disability and entitlement to total disability rating based on individual unemployability (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Moreover, the Board has considered whether the claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2016).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, manifestations of the Veteran's PTSD and major depression are contemplated by the criteria in the rating schedule.  Therefore, referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.
 

ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD and major depression is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


